department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ae unikrens levu ligxé ez gfyl o38- of 4g4loo ov - of ie os - bo employer_identification_number legend contact person oe identification_number telephone number t eo b4 g s7ol dear sir or madam we have considered m's ruling_request dated date m has requested a ruling as to the tax implications of conducting certain activities through a controlled for-profit subsidiary facts m is exempt from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code and is now classified as a private_foundation under sec_509 m has been operating as a research center for clinical studies focusing primarily on perioperative n m now believes that it must establish a for-profit subsidiary to facilitate interaction with pharmaceutical manufacturers n is a serious medical_condition which is particularly susceptible to successful treatment by drugs pharmaceutical manufacturers can produce new and better drugs which are of great benefit to the medical community and patients m has determined that it needs to share its data and experience with commercial drug companies in order to influence the development and testing of drugs and in fighting n and related disorders pharmaceutical manufacturers are interested in utilizing the data and experience base of m and are expected to pay fees for the intellectual_property shared and services rendered in order to preserve its tax exempt status m proposes to conduct its activities with commercial drug companies through a for-profit subsidiary o as described below m desires to structure o so that it will be considered a functionally_related_business and a program-related_investment so as to avoid the imposition of penalty taxes under sec_4942 sec_4943 and sec_4944 of the code since its founding m has conducted extensive research on n and related disorders and disseminated the results of this research to the medical community and the interested public m has conducted two major observational epidemiological studies on patients undergoing a certain type surgery and more than clinical trials studies on patients undergoing other types of surgery have also been conducted more recently research conducted by m has expanded into other therapeutic areas as identified in the ruling_request almost one-third of m's staff members hold doctoral level academic degrees principle functions of clinical research are performed in two clinical research groups that are supported by a full biometrics group with data management there are also departments dealing with quality assurance information_technology finance and human resources m’s research activities have resulted in the development of a large and important database conceming n patients and p patients in general this database is extremely useful to pharmaceutical manufacturers because it provides quantitative information for use in the design of new clinical research protocols in addition the experience of the m staff and the knowledge base built up through m’s research and clinical trials would also be extremely useful to pharmaceutical manufacturers in designing their own clinical research protocols m represents that the treatment of n and other p disease cannot advance without the cooperation of pharmaceutical manufacturers m states that it can bring about new and better preventions and cures for these ailments only through the development of new and better drugs m proposes to establish o for the sole purpose of conducting research in the field of n and related disorders through o m’s database and experience could be used to assist pharmaceutical companies with the design and management of clinical trial programs to produce better drugs to treat n p diseases and related disorders the commercial pharmaceutical manufacturers that participate in the clinical trials through o will be required to turn over the publication rights from the research to m consequently research results will be available for m's staff to use in producing an academic paper for publication in a medical journal or similar venue m states its intention to publish the results of each clinical trial program conducted through o m intends to initiafly fund o with its own capital_contribution but anticipates that outside capital may be needed in the future as noted in the ruling_request clinical trial programs are labor intensive and require significant administrative and other staff m plans to keep control of the board_of directors of o by retaining appointment power over the majority of the voting board members in a supplemental submission m states that at the time of creation of o it expects to make a dollar_figurex capital_contribution in cash m may also contribute some fixed assets such as office bo furniture and computers in o's second year m anticipates making an additional dollar_figurex capital_contribution thereafter m represents that o should be able to sustain itself from its own profits and it is expected to return dividends to m concerning other potential investors m may approach contract research organizations that do work similar to but not exactly the same as that of o for example a contract research organization which assists clinical trial programs with site monitoring might be interested in making an investment in o because its area of expertise would be compatible but not overlapping with that of o rulings requested m requests the following rulings that the fair_market_value of o’s stock held by m would be excluded from the aggregate fair_market_value of the assets of m under sec_4942 of the code for purposes of determining the minimum_investment_return for m that the stock of o held by m will not be considered excess_business_holdings within the meaning of sec_4943 of the code that neither the contribution of assets to o nor the holding of stock in o would constitute an investment which would jeopardize the carrying out of m's exempt_purpose within the meaning of sec_4944 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_1_501_c_5_-1 of the income_tax regulations defines the term scientific to include the carrying on of scientific research in the public interest subdivision iii states that scientific research will be regarded as carried on in the public interest- c if such research is directed toward benefiting the public the following are examples of scientific research which will be considered as directed toward benefiting the public and therefore which will be regarded as carried on in the public interest scientific research carried on for the purpose of obtaining scientific information which is published in a treatise thesis trade publication or in any other form that is available to the interested public scientific research carried on for the purpose of discovering a cure for a disease subdivision iv of the above regulations states that where one person is granted the exclusive right to use the patent resulting from the research such research shall be considered as carried on in the public interest if the granting of the exclusive right is the only practicable manner in which the patent can be utilized to benefit the public research from which the patent resulted will be regarded as carried on in the public interest only if it is scientific research described in subdivision iti c - in the present instance scientific research carried on for the purpose of discovering a cure for a disease or which is published in a publicly available document in such a case however the sec_512 of the code subjects sec_501 organizations to unrelated_business_income_tax for certain amounts received from controlled entities sec_4941 of the code imposes taxes on disqualified persons for acts of self-dealing sec_4942 of the code states that the minimum investment retum for any private_foundation for any taxable_year i sec_5 percent of the excess of a the aggregate fair_market_value of all assets of the foundation other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over b the acquisition_indebtedness with respect to such assets determined under sec_514 without regard to the taxable_year in which the indebtedness was incurred sec_53 a - c v of the foundation and similar excise_taxes regulations provides that any assets used or held for use directly in carrying out a private foundation's exempt_purpose shall not be taken into account in determining the minimum_investment_return of the foundation sec_53_4942_a_-3 provides that for purposes of subparagraph v an asset is used or held for use directly in carrying out the foundation’s exempt_purpose only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation whether an asset is held_for_the_production_of_income or for investment rather than used or held for use directly by the foundation to carry out its exempt_purpose is a question of fact where property is used both for charitable educational or other similar exempt_purpose and for other purposes if such exempt use represents percent or more of the total use such property shall be considered to be used exclusively for a charitable educational or other similar exempt_purpose if exempt use of such property represents less than percent of the total use reasonable allocation between such exempt and nonexempt use must be made for purposes of this paragraph sec_53_4942_a_-2 of the regulations excludes interests in a functionally_related_business and a program related investment from the minimum_investment_return of a private_foundation a functionally related business’ is defined in sec_4942 of the code and sec_53_4942_a_-2 of the regulations to include an activity which is carried on within a larger aggregate of similar services or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the charitable educational or similar exempt_purpose of the organization -5- the regulations include two examples in the first example the private_foundation maintains a community of historic value which is open to the general_public for the convenience of the public the private_foundation through a wholly-owned separately incorporated taxable entity maintains a restaurant and hotel in the community the restaurant and hotel facilities are deemed to be within the larger aggregate of activities which makes available for public enjoyment the various buildings of historic interest and which is related to the foundation’s exempt_purpose the example states that the operation of the restaurant and hotel under such circumstances constitutes a functionally_related_business in the second example a private_foundation publishes a medical journal as part of its medical_research program which constitutes the basis for its tax exempt status under code sec_501 space in the journal is sold for commercial advertising even though the advertising activity may be subject_to the unrelated_business_income_tax imposed by sec_511 such activity is within a larger complex of endeavors which makes available to the scientific community and the general_public developments with respect to medical_research accordingly the publication of the journal is a functionally_related_business in the general explanation of the tax reform act of h_r p l prepared by the staff of the joint_committee_on_internal_revenue_taxation the following is stated on page if a private_foundation were exempt under the prior statutory provisions as a charitable scientific_organization then its tax-paying subsidiaries may continue to be whoily - owned if they serve to translate the scientific achievements of the foundation into human progress by such means as demonstrating the feasibility of new scientific discoveries or aiding in the economic or technical development of geographical areas by bringing to the public innovative products and processes which might not otherwise reach the pubiic sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons this section also provides that where all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvating stock held by the private_foundation shall also be treated as permitted haldings sec_53 a of the regulations provides that under sec_4943 of the code the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale of ggg goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_4943 of the code and sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 see above sec_4944 of the code imposes first and second level taxes on a private_foundation which invests any arnount in such a manner as to jeopardize the carrying out of any of its exempt purposes taxes are also imposed upon any foundation_manager who knowingly makes such investment unless such participation is not willful and is due to reasonable_cause sec_4944 entitled exception for program-related investments’ provides that investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the regulations states that an investment shail be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities sec_53_4944-3 of the regulations states that an investment in a functionally_related_business described in sec_4942 of the code now sec_4942 and corresponding regulations shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 such an activity is also one which forms part of a functionally_related_business sec_53_4944-3 of the regulations contains examples of program-related investments in example y a private_foundation makes a loan to x at an interest rate below the market rate in order to induce x to establish a new plant in a deteriorating urban_area which because of the high risks involved x would be unwilling to establish absent such inducement the loan is made pursuant to a program run by y to enhance the economic development of the area by for example providing employment opportunities for low-income persons at the new plant and no significant purpose involves the production_of_income or the appreciation of property even though x is large and established the investment is program- related analysis sec_1_501_c_3_-1 of the regulations in defining the term scientific provides that scientific research will be regarded as carried on in the public interest if it is performed in order to discover a cure for a disease and for publishing the results of this research in publicly available_resources this is exactly what o the for-profit subsidiary will do it will perform research for the purpose of curing n and related disorders and publish papers discussing the research results in publicly available medical journals and similar venues the pharmaceutical manufacturers which will be provided services by o will have to retain any patents resulting from the research they need to retain these rights to justify the large dollar investment in research necessary to bring new drugs to market however sec_1 c - d of the regulations provides that when a charity grants an exclusive right to research to a commercial company and it is the only practicable manner in which such patent can be utilized to benefit the public then the research may still qualify as scientific research within the meaning of code sec_501 if it is research to cure a disease or the results are published both of these factors are present here m is not requesting a ruling that the activity described in facts above constitutes a charitable or scientific activity within the meaning of code sec_501 m has already determined that it will carry on the research within a for-profit subsidiary and pay federal_income_tax on any profit the fact that the proposed research qualifies as scientific research however is relevant in determining its categorization as a functionally_related_business a functionally_related_business is an activity carried on within a larger aggregate of similar services or within a larger complex of other endeavors which is related to the exempt_purpose of the organization the exempt_purpose of m is to carry on research for the purpose of - discovering a cure for n and related disorders its activities have been solely directed to fulfilling this purpose similarly the sole activities of o would consist of research carried on for the purpose of discovering a cure for n and related disorders thus the facts herein appear to ‘came within the definition of a functionally_related_business the fact that the research will be carried on by a for-profit subsidiary o will not preclude its qualification as a functionally_related_business section sec_3 a -2 c iii b example of the regulations describes a private_foundation which operates a functionally_related_business through a separately incorporated taxable entity example of the above regulation speaks directly to medical_research as it relates to a functionally_related_business the private_foundation in this example published the results of research in a medical journal but also sold advertising space in the journal the example states that the sale of advertising space is part of a larger complex of endeavors that makes medical_research available to the scientific community and is therefore a functionally_related_business similarly o which will be controlled by m will make the results of its research available to the scientific community by granting m publication rights on each research project this is similar to the situation described in example advertising is not considered to promote an exempt_purpose but it was still determined to be a functionally_related_business because it was carried on within a larger complex of endeavors the scientific research carried on by o will itself directly benefit the public when m publishes the results of this research the research carried on by o would support in an important way the research which m itself would continue to carry on by making the database and experience of m available to the parties in the best position to produce practical cures for n and related disorders that is the pharmaceutical manufacturers this is also similar to the example see above from the tra explanation qualification of o’s research as a functionally_related_business will mean that penalty taxes will not be imposed under sec_4942 sec_4943 and sec_4944 of the code sec_4944 specifically exempts program-related investments sec_53_4944-3 of the regulations provides that a functionally_related_business will qualify as a program-related_investment a program- related investment may be an investment in a for-profit company as long as the investment furthers the accomplishment of the private foundation's exempt_activities see sec_53 b example discussed above similarly sec_4943 and sec_53_4943-1 o b of the regulations exclude a functionally_related_business and a program related investment from the term business_enterprise for purposes of sec_4943 rulings based on the foregoing we are able to rule as follows the fair_market_value of o's stock held by m will be excluded from the aggregate fair_market_value of the assets of m under sec_4942 of the code for purposes of determining the minimum_investment_return for m the stock of o held by m will not be considered excess business holdings’ within the meaning of sec_4943 of the code neither the contribution of assets to o nor the holding of stock in o would constitute an investment which would jeopardize the carrying out of m’s exempt purposes within the meaning of sec_4944 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number this ruling does not purport to rule under any other internal_revenue_code provisions such as other provisions of chapter or sec_511 through pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m’s exempt status it should be kept with m’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely meretd v dac gerald v sack manager exempt_organizations technical group
